(DRESSER-RAND LOGO) [y74703y7470305.gif]
EXHIBIT 10.44
Headquarters
West8 Tower, Suite 1000
10205 Westheimer Rd.
Houston, TX 77042
Phone: (713)-973-5389
Fax: (713) 973-5323
Beth Powers
VP & Chief Administrative Officer
August 22, 2008

     
Mr. Jerry Walker
  Sent via e-mail
Spring, TX
   

Dear Jerry,
We are very pleased to offer you the position of Vice President & General
Manager – North American Operations, reporting to Vince Volpe, President & CEO.
If you accept this offer, we hope that you will join Dresser-Rand on or before
September 29, 2008.
All of us who met you were impressed with your experience and knowledge. We are
confident that you will be successful in this role and hope that you are equally
excited about Dresser-Rand. As discussed verbally, we will establish a
transition plan that is acceptable to both you and J.F. Chevrier, our current
V.P & G.M. for North American Operations. We expect that you will take over full
responsibility for this position on approximately January 1, 2009.
Your initial annual base salary will be $290,000. We conduct our annual salary
review process in the first quarter and implement approved adjustments on April
1. Your salary will be reviewed in 2009 in line with the timing and budget
guidelines established for similarly situated executives. You will participate
in our annual incentive program (AIM) with a target payout level of 50% of your
annual base salary, and a maximum payout of 100% of your annual base salary. For
2008, you will be eligible to receive a pro-rated portion of this incentive
based on your full months of service during the year. Please review the attached
2008 AIM Program Summary and 2008 AIM Program Targets for additional details.
You will be eligible to participate in the Dresser-Rand long term incentive
(LTI) program. Our 2008 program includes a combination of stock options and
restricted stock that vest on a pro-rata basis over a 4-year period. You will
receive an initial annual grant valued at $406,000. Dresser-Rand has adopted
four annual fixed dates on which equity grants are made. This LTI grant will be
awarded on the first fixed grant date following your start date. This grant
replaces the annual grant you would otherwise receive in February of 2009 and as
such you will not be eligible for an additional grant at that time.
You will be eligible for benefits under our Executive (Red) Relocation Policy.
In addition, the Company is finalizing both a change in control (CIC) and
severance program to be implemented later this year. You will be eligible for
CIC and severance benefits at a level consistent with similarly situated
executives. Both of these programs will contain terms normal and customary for
such agreements.

 



--------------------------------------------------------------------------------



 



You will be eligible to participate in the Dresser-Rand Non-Qualified Retirement
Plan at a Tier 1 level. Additional details on this program are attached.
Participation in our employee benefit programs will begin on the first of the
month following your hire date.
All compensation and employee benefit programs are subject to program
guidelines, summary plan descriptions, and or plan documents, as appropriate.
This offer of employment is contingent upon successful completion of several
remaining actions such as an interview with our industrial psychologist,
reference and background checks, standard pre-employment drug screen, providing
the necessary documentation to ensure compliance with the Immigration Reform and
Control Act of 1986, and signing company policy agreements such as our Code of
Conduct. Lynna Bond (713-973-5380) will continue to be your contact to make
arrangements for these remaining procedures.
If you have any questions, please contact me directly on my cell phone at
716-378-7379.
Very truly yours,
Elizabeth C. Powers
Vice President & Chief Administrative Officer
I accept the offer of employment from Dresser-Rand, as described above.

     
/s/ J. T. Walker
  8-26-08  
(Signature)
  (Date)

Cc:   Vincent R. Volpe Jr.
Amber J. Macksey

Attachments:   2008 AIM Program Summary
2008 AIM Program Targets
Dresser-Rand Non-Qualified Plan
Dresser-Rand Red Relocation Policy

 